Citation Nr: 0412694	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-08 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected peripheral neuropathy, right lower 
extremity.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected peripheral neuropathy, left lower 
extremity.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had service during World War II.  He was a 
prisoner of from April 1942 to September 1942.  
 
This matter is on appeal to the Board of Veterans' Appeals 
(Board) in connection with November 1998 and April 2000 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for ischemic 
heart disease is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected peripheral neuropathy 
right lower extremity is manifested by an unsteady gait, 
hypoesthesia, numbness in feet, absent deep tendon reflex, 
delay in motor and sensory components, and weakness and some 
pain resulting in a disability picture compatible with 
moderate incomplete paralysis.   

2.  The veteran's service-connected peripheral neuropathy, 
left lower extremity is manifested by an unsteady gait, 
hypoesthesia, numbness in feet, absent deep tendon reflex, 
delay in motor and sensory components, and weakness and some 
pain resulting in a disability picture compatible with 
moderate incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
peripheral neuropathy, right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 8521 (2003). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
peripheral neuropathy, right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 8521 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for ischemic heart disease and entitlement 
to a higher rating for peripheral neuropathy, right and left 
lower extremity.  Specifically, the discussions in the August 
2001 and November 2001 RO letters, the May 2002 rating 
decision, and the May 2002 and June 2003 supplemental 
statements of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the August 2001 and 
November 2001 RO letters and the May 2002 supplemental 
statement of the case, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 
 
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, a private medical examination 
and VA medical examinations.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the appellant with the claims.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming for the sake of argument 
that the holding in Pelegrini applied in this case, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

VA has fulfilled its duty to notify the appellant in this 
case.  In a November 2001 letter as well as in the statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations including applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
these documents, VA effectively informed the appellant that 
it would obtain certain records and would request other 
evidence which the appellant might identify.  The appellant 
was also informed that it was his responsibility to identify 
health care providers with specificity and that it still 
remained his ultimate responsibility to make sure the RO got 
all evidence in support of his claim not in the custody of a 
Federal department or agency.    

With regard to the rating issues, the Board also finds that 
all necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims.  The veteran was afforded VA examinations in 
compliance with 38 C.F.R. § 3.159(c)(4).  Furthermore, the 
appellant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are ready to 
be considered on the merits.  

Peripheral neuropathy, left and right lower extremity

The present appeal involves the veteran's claims that the 
severity of his service-connected peripheral neuropathy, 
right lower extremity and peripheral neuropathy, left lower 
extremity warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected peripheral neuropathy, right 
lower extremity and peripheral neuropathy, left lower 
extremity have been rated by the RO under the provisions of 
Diagnostic Code 8521.  Under this regulatory provision for 
the external popliteal nerve, a rating of 20 percent is 
warranted where there is moderate incomplete paralysis.  A 
rating of 30 percent is warranted where there is severe 
incomplete paralysis and a rating of 40 percent is warranted 
with complete paralysis.  

In a VA examination in April 1998 the veteran was found to 
have an unsteady gait, deep tendon reflexes absent in both 
lower extremities, and delay in both motor and sensory 
components of lower extremities.  In the June 2000 VA 
examination the veteran was found to have weakness and pain 
in both lower extremities, negative deep tendon reflexes in 
both lower extremities, and no pathological reflexes.  In the 
August 2001 VA examination the examiner noted complaints of 
numbness of both feet, EMG-NCG studies showed sensory deficit 
on both feet, obtuneded both knee and ankle jerks and muscle 
tone was generally 4/5.  

These manifestations of an unsteady gait, hypoesthesia, 
numbness in feet, absent deep tendon reflex, delay in motor 
and sensory components, and weakness and some pain are most 
consistent with moderate incomplete paralysis.  The veteran's 
disability is not severe.  Although the veteran's gait is 
unsteady, he is able to walk without assistance.  He has lost 
some sensitivity in his lower extremities but he still has 
full use of his legs and feet.  There is no evidence of foot 
drop or loss of use of his toes.  There is no evidence that 
the veteran's disability is severe, therefore, the Board 
finds that the veteran's disability does not qualify for an 
increased rating.  
 
As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that these 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Entitlement to a disability rating in excess of 20 percent 
for peripheral neuropathy, right lower extremity, is not 
warranted.  Entitlement to a disability rating in excess of 
20 percent for peripheral neuropathy, left lower extremity, 
is not warranted.  To this extent, the appeal is denied. 


REMAND

With regard to the ischemic heart disease issue, the Board's 
review of the evidence reveals some conflicting medical 
evidence as to whether or not the veteran actually suffers 
from ischemic heart disease.  While an August 1999 VA 
examination report refers to arteriosclerotic heart disease, 
it is not clear what clinical and special test findings this 
is based on.  VA examination in 1998 found no evidence of 
heart disease, and a 1998 examination also found no evidence 
of beriberi.  In view of the nature of this claim, the Board 
believes clarification is necessary. 

Accordingly, the ischemic heart disease issue is hereby 
REMANDED to the RO for the following actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for a 
special VA cardiovascular examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
medically indicated special studies and 
tests should be conducted if medically 
feasible.  All clinical and special test 
findings should be clearly reported.  
After examining the veteran and reviewing 
the claims file, the examiner should 
clearly indicate whether or not the 
veteran suffers from ischemic heart 
disease. 

3.  After completion of the above, the RO 
should review the expanded record and 
determiner if service connection for 
ischemic heart disease is warranted.  If 
the benefit remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



